DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 3, the embodiment of Figs 13-24, claims 1-21, in the reply filed on 09/09/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelson (US 4,513,963).
Regarding claim 1, Nelson teaches a Variable-Resistance Curve and Progressive-Resistance System, comprising: one or more fixed resistance components (end resistance portions); wherein each of said one or more fixed resistance components comprise a plate (Fig. 2) having a hole (24), one or more arms (23), and one or more weight components (30).
Regarding claim 2, Nelson teaches a barbell (12); wherein said barbell comprises a first end and a second end; wherein said barbell first end comprises a first fixing shape portion and said second end comprises a second fixing shape portion; wherein said holes of said one or more fixed resistant 
Regarding claim 3, Nelson teaches said one or more weight components are permanently attached to said one or more arms (column 3 lines 37-41).
Regarding claim 21, Nelson teaches a Variable-Resistance Curve and Progressive-Resistance System, comprising: a barbell (12); and at least two weights (22, 23) that are located at opposite ends of the barbell; wherein said at least two weights are configured to rotate freely around said barbell; wherein when said barbell is subjected to an arc path of movement during an exercise, said at least two weights undergo rotational motion, which produces a rotational inertial torque vector through an axis of rotation, which results in a user having to compensate for this during said exercise (column 4 lines 19-30).

Claim(s) 1-2 and 4-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 8,033,964).
Regarding claim 1, Chen teaches a Variable-Resistance Curve and Progressive-Resistance System, comprising: one or more fixed resistance components (3); wherein each of said one or more fixed resistance components comprise a plate (32) having a hole (hole receiving 21), one or more arms (see annotated figure below), and one or more weight components (4).

    PNG
    media_image1.png
    596
    874
    media_image1.png
    Greyscale

Regarding claim 2, Chen teaches a barbell (2); wherein said barbell comprises a first end and a second end; wherein said barbell first end comprises a first fixing shape portion and said second end comprises a second fixing shape portion (21); wherein said holes of said one or more fixed resistant components are configured to matingly engage with said first and second fixing shape portions (see Fig. 3).
Regarding claim 4, Chen teaches said one or more weight components are removably attached to said one or more arms (via 41 and 43).
Regarding claim 5, Chen teaches wherein said one or more weight components are configured to slidably engage said one or more arms of said one or more fixed resistance components (the weight components are attached/detached by being slid into/out from openings 33).
Regarding claim 6, Chen teaches said one or more arms comprise two arms, a first arm and a second arm (see annotated figure above).
Regarding claim 7, Chen teaches said two arms are angled relative to one another (see annotated figure above).
.

Allowable Subject Matter
Claims 13-19 are allowed.
Claims 9-12 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or make obvious the combinations of limitations required by claims 9, 13, or 20.
The cited references do not disclose the Variable-Resistance Curve and Progressive-Resistance System as claimed, and further wherein said first and second fixing shape portions are gear shaped and wherein said holes of said one or more fixed resistance components are ring gear shaped, such that said one or more fixed resistance components may engage said first and second fixing shape portions in multiple radial configurations, as required by claims 9 and 13.
The cited references do not disclose the Variable-Resistance Curve and Progressive-Resistance System as claimed, and further wherein said one or more weights comprise two weights, a first weight, which is attached to said first arm, and a second weight, which is attached to said second arm, such that said two arms are not of equal weight, such that a center of mass of each of said one or more fixed resistance components is offset, such that a user perceives a first resistance curve peak when lifting said barbell from front side, and said user perceives a second resistance curve peak when lifting said barbell from a rear side; and wherein said first resistance curve peak is different from said second resistance curve peak, as required by claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ROBERTSON whose telephone number is (571)272-5001.  The examiner can normally be reached on Monday-Friday, 8:30 am to 6:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


JENNIFER ROBERTSON
Primary Examiner
Art Unit 3784



/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784